Exhibit 23.2 Consent of Independent Registered Public Accounting Firm Board of Directors Old Line Bancshares, Inc. Bowie, Maryland We hereby consent to the use of our report dated March23, 2012, relating to the consolidated financial statements of Old Line Bancshares, Inc. (the Company), which report appears in the Company's Form 10-K for the year ended December31, 2011, in the Company's Registration Statement on Form S-4 (No. 333-).We also consent to the reference to our firm under the heading "Experts" in the Registration Statement. Baltimore, Maryland November 13, 2012 101 E. Chesapeake Avenue, Suite 300, Baltimore, Maryland 21286 410-583-6990FAX 410-583-7061 Website:www.Rowles.com
